AVAKIAN, P. J.
I concur in the foregoing decision. In relation to footnote 9, page Supp. 24, I would observe that I see no material distinction between an assistant public defender and a private attorney (whether court-appointed at public expense or privately compensated) performing the functions of respondent in this case. All of the public interest factors which militate in favor of restricting defamation actions to cases of actual malice apply equally to any attorney representing a litigant, regardless of the source of his compensation or the genesis offfiis assignment.